DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, and all dependent claims thereof, recites the limitation "a guide" in line 8.  There is insufficient antecedent basis for this limitation in the claim based on the prior recitation of a/the needle guide.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 9, 10, 21-24, 26, and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seward et al. (US Patent No. US 7,156,812 B2, Jan. 2, 2007) (hereinafter “Seward”) in view of Kellerman et al. (US PG Pub. No. US 2011/0251482 A1, Oct. 13, 2011) (hereinafter “Kellerman”).
Regarding claim 1: Seward teaches a unitary probe for performing an intravascular medical procedure that includes penetrating a vein and tissue and/or organ outside the vein (column 11, lines 14-32), the unitary probe comprising: a catheter and a needle guide (catheter 20 with catheter body 22 and access port 40), the catheter having a proximal end and a distal end (proximal end 24 and distal end 26), the distal end comprising an ultrasonic probe (ultrasonic transducer 30), the needle guide comprising a lumen extending therethrough (access port 40, figure 1; column 5, lines 21-24), the lumen having a proximal opening and a distal opening (access port 40, figure 1; column 5, lines 21-24), the needle guide being configured to direct a distal end of a needle into a visualization area of the ultrasonic probe (column 5, lines 24-31).
While Seward discloses that the tool passed through catheter (20) may be a needle (column 11, lines 1-5; column 11, lines 20-22), Seward is silent on the characteristics of the needle and does not teach a flexible needle having a preformed curved distal portion configured to straighten when advanced down a needle guide and reassume a curved shape once it is advanced out a distal opening of the needle guide so as to puncture through the vein and the tissue and/or organ.
Kellerman, in the same field of endeavor, teaches a catheter and needle guide for performing an intravascular medical procedure that includes penetrating a vein and tissue and/or organ outside the vein ([0013]) including a flexible needle having a preformed curved distal portion configured to straighten when advanced down a needle guide and reassume a curved shape once it is advanced out a distal opening of the needle guide so as to puncture through the vein and the tissue and/or organ ([0035]-[0036]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the probe of Seward by including the needle of Kellerman in order to provide a specific, desired curvature for performing a given procedure. 
	Regarding claim 2: Seward and Kellerman teach the unitary probe of Claim 1, wherein the visualization area radiates outwardly from a side of the unitary probe (Seward - column 6, line 65 - column 7, line 2; figures 4A and 4B).
	Regarding claim 3: Seward and Kellerman teach the unitary probe of Claim 1, wherein the needle guide is configured for the needle to maintain an in-plane relationship with the visualization area of the ultrasonic probe as the needle is directed by the needle guide (Seward - figures 4A and 4B).
	Regarding claim 4: Seward and Kellerman teach the unitary probe of Claim 1, wherein the needle guide has a distal potion configured to bend away from the catheter (Seward - figure 1 - the portion of access port 40, indicated with a dotted line, shown between ultrasonic transducer 30 and distal end 26 is curved in a direction away from the body of the catheter).
	Regarding claim 6: Seward and Kellerman teach the unitary probe of Claim 1, wherein the distal opening is configured to deflect the distal portion of the flexible needle further away from the catheter (figure 1 - the portion of access port 40, indicated with a dotted line, shown between ultrasonic transducer 30 and distal end 26 is curved in a direction away from the body of the catheter; Kellerman – [0036] – the elastically biased needle can be used with a deflection element to further deflect the needle).
	Regarding claim 9: Seward and Kellerman teach the unitary probe of Claim 1, wherein the unitary probe is an intravascular an intravascular ultrasound ("IVUS") probe (Seward - claim 4).
	Regarding claim 10: Seward and Kellerman teach the unitary probe of Claim 1, wherein the ultrasonic array is an intravascular ultrasound ("IVUS") array (Seward - claim 4).
	Regarding claim 21: Seward teaches a unitary probe for performing an intravascular medical procedure that includes penetrating a vein and tissue and/or organ outside the vein (column 11, lines 14-32), the unitary probe comprising: a catheter and a guide (catheter 20 with catheter body 22 and access port 40), the catheter having a proximal end and a distal end (proximal end 24 and distal end 26), the distal end comprising an ultrasonic probe (ultrasonic transducer 30), the guide comprising a lumen extending therethrough (access port 40, figure 1; column 5, lines 21-24), the lumen having a proximal opening and a distal opening (access port 40, figure 1; column 5, lines 21-24), the guide being configured to direct a distal end of a wire into a visualization path of the ultrasonic probe (column 5, lines 24-31).
While Seward discloses that the tool passed through catheter (20) may be a needle (column 11, lines 1-5; column 11, lines 20-22), Seward is silent on the characteristics of the needle and does not teach a flexible needle having a preformed curved distal portion configured to straighten when advanced down a needle guide and reassume a curved shape once it is advanced out a distal opening of the needle guide so as to puncture through the vein and the tissue and/or organ.
Kellerman, in the same field of endeavor, teaches a catheter and needle guide for performing an intravascular medical procedure that includes penetrating a vein and tissue and/or organ outside the vein ([0013]) including a flexible needle having a preformed curved distal portion configured to straighten when advanced down a needle guide and reassume a curved shape once it is advanced out a distal opening of the needle guide so as to puncture through the vein and the tissue and/or organ ([0035]-[0036]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the probe of Seward by including the needle of Kellerman in order to provide a specific, desired curvature for performing a given procedure. 
	Regarding claim 22: Seward and Kellerman teach the unitary probe of Claim 21, wherein the visualization path radiates outwardly from a side of the unitary probe (Seward - column 6, line 65 - column 7, line 2; figures 4A and 4B).
	Regarding claim 23: Seward and Kellerman teach the unitary probe of Claim 21, wherein the guide is configured for the wire to maintain an in-plane relationship with the visualization path of the ultrasonic probe as the wire is directed by the guide (Seward - figures 4A and 4B).
	Regarding claim 24: Seward and Kellerman teach the unitary probe of Claim 21, wherein the guide has a distal potion configured to bend away from the catheter (Seward - figure 1 - the portion of access port 40, indicated with a dotted line, shown between ultrasonic transducer 30 and distal end 26 is curved in a direction away from the body of the catheter; Kellerman – [0036] – the elastically biased needle can be used with a deflection element).
Regarding claim 26: Seward and Kellerman teach the unitary probe of Claim 21, wherein the unitary probe is an intravascular an intravascular ultrasound ("IVUS") probe (Seward - claim 4).
	Regarding claim 27: Seward and Kellerman teach the unitary probe of Claim 21, wherein the ultrasonic array is an intravascular ultrasound ("IVUS") array (Seward - claim 4).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seward and Kellerman as applied to claim 1 above and further in view of Chang (US PG Pub. No. US 2006/0106338 A1, May 18, 2006) (hereinafter “Chang”).
	Regarding claim 7: Seward and Kellerman teach the unitary probe of Claim 1, but does not teach wherein the needle guide has a cross- sectional shapes so that the needle is inhibited from rotation within the needle guide.
	Chang, in the same problem solving area of needle guiding catheters, teaches a unitary probe comprising a catheter (injection catheter 102) and a needle guide (exit port 112 and corresponding channel as shown in figure 1) wherein the needle guide has a cross- sectional shape so that the needle is inhibited from rotation within the needle guide ([0019] - a portion of the injector may have a cross-sectional shape (e.g., triangular) that mates with a channel in the injection catheter to prevent rotation). Chang further teaches that this feature serves to prevent undesirable motion between the needle (injector) and the injection catheter ([0019]).
	It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the needle guide of Seward and Kellerman to have a cross-sectional shape as taught by Chang in order to prevent undesirable movement/rotation of the needle within the needle guide in view of the further teachings of Chang. 
Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seward and Kellerman as applied to claims 1 and 21 above and further in view of Akifumi (US PG Pub. No. US 2012/0165680 A1, Jun. 28, 2012) (herein Akifumi).
Regarding claims 8 and 25: Seward and Kellerman teach the unitary probe of Claims 1 and 21, but is silent on a sheath, the needle guide and the catheter being disposed within the sheath.
Akifumi, in the same problem solving area of ultrasound imaging catheters, teaches a catheter having a sheath, where the catheter is disposed within the sheath (reinforcement tube 4, [0036]). Akifumi further teaches that the sheath provides reinforcement/stability to the catheter ([0036]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the unitary probe of Seward and Kellerman to include a sheath and the catheter is disposed within the sheath (where, since the needle guide is within the catheter, both the catheter and needle guide would necessarily be disposed within the sheath) as taught by Akifumi in order to provide additional reinforcement to the unitary probe when necessary in view of the further teachings of Akifumi.
Response to Arguments
Applicant’s arguments, filed 07/19/2022, regarding prior art rejections of all pending claims, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flaherty et al. (US PG Pub. No. US 2004/0158143 A1, Aug. 12, 2004) – teaches a catheter with a needle guide, a flexible needle, and an ultrasound transducer
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793